       Case 1:20-cv-00136-FPG-JJM Document 81 Filed 02/08/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 _________________________________________________

 JOANN ABBO-BRADLEY, et al.,

                         Plaintiffs,                                    Civil Action No.

                 v.                                                     20-cv-136-FPG-JJM

 CITY OF NIAGARA FALLS, et al.,

                         Defendants.
 _________________________________________________

                                         NOTICE OF APPEAL

               Notice is hereby given that Defendants Occidental Chemical Corporation,

Glenn Springs Holdings, Inc., Miller Springs Remediation Management, Inc., City of Niagara

Falls, Niagara Falls Water Board, Conestoga-Rovers & Associates, CECOS International Inc.,

OP-Tech Environmental Services, Inc., Roy’s Plumbing, Inc., Scott Lawn Yard, Inc., and

Sevenson Environmental Services, Inc. hereby appeal to the United States Court of Appeals

for the Second Circuit pursuant to 28 U.S.C. §§ 1291, 1442, 1447(d), from the final order of

the district court remanding the above-captioned action to the Supreme Court of New York,

Niagara County, entered in this action on January 25, 2021.

 Dated:    New York, New York                        DECHERT LLP
           February 8, 2021

                                                     By: /s/ Douglas E. Fleming III
                                                              Douglas E. Fleming III
                                                              Sheila L. Birnbaum
                                                              Lincoln Davis Wilson
                                                     Attorneys for Defendants
                                                     Occidental Chemical Corporation, Glenn
                                                     Springs Holdings, Inc., and Miller Springs
                                                     Remediation Management, Inc.
                                                     Three Bryant Park
     Case 1:20-cv-00136-FPG-JJM Document 81 Filed 02/08/21 Page 2 of 3




                                          1095 Avenue of the Americas
                                          New York, New York 10036
                                          Telephone: (212) 698-3500
                                          sheila.birnbaum@dechert.com
                                          douglas.fleming@ dechert.com
                                          lincoln.wilson@ dechert.com

                                          PHILLIPS LYTLE LLP
                                          Kevin M. Hogan
                                          Andrew P. Devine
                                          Sam Williams
                                          One Canalside
                                          125 Main Street
                                          Buffalo, New York 14203-2887
                                          Telephone No. (716) 847-8400
                                          khogan@phillipslytle.com
                                          adevine@phillipslytle.com
                                          swilliams@phillipslytle.com

NIAGARA FALLS                             HODGSON RUSS LLP
CORPORATION COUNSEL

By: /s/ Thomas DeBoy                      By: /s/ Jeffrey C. Stravino
        Thomas DeBoy                              Jeffrey C. Stravino
Attorneys for Defendant                   Attorneys for Defendant
City of Niagara Falls                     Conestoga-Rovers & Associates
City Hall, 745 Main Street, PO Box 69     The Guaranty Building
Niagara Falls, New York 14302-0069        140 Pearl Street, Suite 100
Telephone: (716) 286-4409                 Buffalo, New York 14202
Thomas.DeBoy@niagarafallsny.gov           Telephone: (716) 856-4000
                                          jstravino@hodgsonruss.com

GREENBERG TRAURIG, LLP                    RUPP BAASE PFALZGRAF CUNNINGHAM
                                          LLC

By: /s/ Zackary D. Knaub                  By: /s/ Jeffrey F. Baase
       Steven C. Russo                           Jeffrey F. Baase
       Zackary D. Knaub                          Cory J. Weber
Attorneys for Defendant                   Attorneys for Defendant
CECOS International, Inc.                 Niagara Falls Water Board
Metlife Building                          1600 Liberty Building
200 Park Avenue                           Buffalo, New York 14202
New York, New York 10166                  Telephone: (716) 854-3400
Telephone: (212) 801-2155                 baase@ruppbaase.com
russos@gtlaw.com                          weber@ruppbaase.com
knaubz@gtlaw.com


                                        -2-
     Case 1:20-cv-00136-FPG-JJM Document 81 Filed 02/08/21 Page 3 of 3




PILLINGER MILLER TARALLO LLP             HURWITZ & FINE, P.C.

By: /s/ Jeffrey D. Schulman              By: /s/ Agnieszka A. Wilewicz
       Jeffrey D. Schulman                      David R. Adams
       Maria Mastriano                          Agnieszka A. Wilewicz
Attorneys for Defendant                         Patty A. Rauh
OP-Tech Environmental Services, Inc.     Attorneys for Defendant
126 North Salina Street, Suite 215       Sevenson Environmental Services
Syracuse, New York 13202                 1300 Liberty Building
Telephone: (914) 703-6300                Buffalo, New York 14202
jschulman@pmtlawfirm.com                 Telephone: (716) 849-8900
mmastriani@pmtlawfirm.com                dra@hurwitzfine.com
                                         aaw@hurwitzfine.com
                                         par@hurwitzfine.com

THE KNOER GROUP PLLC                     SUGARMAN LAW FIRM, LLP

By: /s/ Alice J. Cunningham              By: /s/ Brian Sutter
       Robert E. Knoer                          Brian Sutter
       Alice J. Cunningham               Attorneys for Defendant
Attorneys for Defendant                  Scott Lawn Yard, Inc.
Roy’s Plumbing, Inc.                     1600 Rand Building
424 Main Street, Suite 1820              14 Lafayette Square
Buffalo, New York 14202                  Buffalo, New York 14203
Telephone: (716) 332-0032                Telephone: (716) 847-2523
rknoer@knoergroup.com                    bsutter@sugarmanlaw.com
acunningham@knoergroup.com




                                       -3-
